Citation Nr: 1137908	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from November 20, 1974 to December 12, 1974.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional  Office (RO) in Louisville, Kentucky, denying nonservice-connected pension benefits.


FINDINGS OF FACT

1. The Veteran served during a recognized period of war. 

2. The Veteran's period of active military service was for less than 90 days, and    he did not undergo discharge from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits are not met. 38 U.S.C.A. § 101, 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.40 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In this particular case, the Board decides the claim at hand on the basis that the legal criteria for basic eligibility for pension benefits have clearly not been met,  inasmuch as the Veteran did not have a sufficient time period of qualifying service.              There is no factual issue to resolve, or further factual case development which would be helpful in deciding this issue. Where the outcome of a case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521 (j) because of a disability, or to survivors of such veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2011);   38 C.F.R. § 3.3(b)(4) (2011). A veteran meets the necessary service requirements    if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A.               § 1521(j); 38 C.F.R. § 3.3(a). The term "active duty" is prescribed by statute to mean full-time duty in the Armed Forces other than active duty for training.               38 U.S.C.A. § 101(21). 
VA regulations also provide that the basic service requirements for pension benefits can be satisfied if the veteran served in the active service during a period of war, and if at the time of his discharge he had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 C.F.R. § 3.3(a)(3)(ii). A finding as to whether the preliminary requirement of qualifying service is met is generally provided following review of appropriate service department records. See 38 C.F.R. § 3.203(a).

Having reviewed the circumstances of this case, the Board finds there is no competent basis upon which to support an award of nonservice-connected pension benefits, because the Veteran does not meet the initial requirement of having sufficient qualifying active duty service. Records show that he served from November 20, 1974 to December 12, 1974, which while transpiring during a recognized period of wartime service, nonetheless did not amount to the requisite timeframe of 90 days. He does not otherwise contend that he had at least 90 days of service. The exception to the 90-day service requirement does not apply in this instance, in that the Veteran was not discharged from service due to a service-connected disability. Rather, at present the Veteran does not have any adjudicated service-connected disabilities, nor was there any identified medical or psychiatric condition that was the reason for his discharge which might otherwise provide the grounds for service-connected disability compensation. In fact, the Veteran signed a document in which he verified he had no defects that would disqualify him from performance of his duties or entitle him to disability benefits.  He verified that he had not suffered any injuries or illnesses during his period of active duty. The Board does observe as the Veteran has pointed out, that the character of his military service was deemed honorable. That having been identified, the applicable law and regulations are also clear in denoting that a preliminary time period of 90 days active service is a pre-requisite towards obtaining nonservice-connected pension, and this criteria is binding in reaching a decision on the Veteran's claim. 

Accordingly, for this reason, the claim for basic eligibility to receive nonservice-connected pension is being denied. Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)
ORDER

The claim for nonservice-connected pension benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


